﻿
I congratulate you, Sir, on your election as President of the General Assembly. Your experience and the esteem in which you are held as the former Foreign Minister of Nigeria, as its Permanent Representative to the United Nations and as Chairman of the Special Committee against Apartheid guarantee that you will excellently perform the duties of your office. At the same time I wish to pay deepest respect to your predecessor, Mr. Dante Caputo of Argentina, and thank him for the exemplary and successful conduct of his functions.
Foreign Minister Dumas of France presented the views of the members of the European Community yesterday. I thank him for his clear statement. Now, at the closing of this millennium we are moving towards a new phase in world politics. The old structures still largely determine the political scene. but new structures are already becoming visible everywhere. We are confronted with global challenges. The natural sources of life are increasingly being jeopardized. In the last two years, world food production dropped for the first time. Plants and animals are becoming extinct. New epidemics are spreading. A large part of mankind lives in dire poverty. Terrorism and illicit drug trafficking call for joint action by the international community. Underdevelopment and the debt burden deprive a large section of mankind of any hope. Excessive armaments and regional conflicts, as well as violations of human rights and of the right of nations to self-determination, require fundamental new thinking and actions, m Europe there is fresh hope for a better future. This will have positive effects on the entire world.
In the year 2030 there will be 10 billion people on earth. For their sake -and it is not for distant descendants whose faces are hidden from us by the mist of distant centuries; it is for our children, our grandchildren - we must today lay the groundwork so that the glebe will remain habitable. No single country on Earth, however rich and powerful, is able to handle this task by itself and through its own ability. Joint efforts by all mankind are needed. First and foremost this means that we must move away from confrontation towards co-operation, we require co-operative structures.
Precisely because we Germans are aware of our responsibility for the Second World war we perceive our duty to work for a better world, for a world of peace, democracy and solidarity between nations, for a world of freedom and human rights, for a world at peace with nature. The Polish nation was the first victim of the war deliberately unleashed by Hitlerian Germany 50 years ago. And I am turning to You Mr. Skubiszewski, Foreign Minister of the new Poland, to say that the Polish people are assured that their right to live in secure borders will not be called into question, not now nor in the future, through territorial claims by us Germans. The wheel of history will not be turned back. Together with Poland we want to work for a better future for Europe. The inviolability of borders is the basis of peaceful relations in Europe.
Ever since its inception the Federal Republic of Germany has framed a European peace policy. As a member of the European Community and of the Atlantic Alliance, we belong to the family of Western democracies. To the United States we are linked through deep friendship, through the Alliance and through a commitment to common values. President Bush impressively reaffirmed this in his speech at Mainz, with France we have established a unique partnership and co-operation, as reflected in the Franco-German Treaty and in our day-today politics. This points to the future. The groundwork for the developments we are today witnessing in Europe, for the prospects that are now discernible, was laid by the founding of the European Community, by the treaties of Moscow and Warsaw, by the treaty with the Union of Soviet Socialist Republics, by the Basic Treaty with the German Democratic Republic and by the Helsinki Final Act. These are European paths that come towards each other; they must therefore be strengthened and extended. Nobody will be allowed to stray from them. We shall remain committed to the letter and spirit of those treaties.
Major elements of that peaceful order are the European Community and the Conference on Security and Co-operation in Europe process. The European Community, which is heading for a European Union, sees itself as a factor for economic and political stability in the world, it maintains closer relations, including those based on agreements with its neighbours in Europe and with States and groupings of States in all other continents. It strongly promotes voluntary regional associations in other parts of the world. It has to be open to multifaceted and broad-based co-operation with those countries of Central and Eastern Europe that desire it. New forms of co-operation and exchange are required. EUREKA is an offer open to all those who are interested. The new environment agency set up by the European Community can become the starting-point of new pan-European co-operation in the area of the protection of the environment.
Transport structures covering the whole of Europe are needed. We are receptive to ideas and suggestions from others. The trade limitations introduced for strategic reasons must be adapted to the changed quality of political, security-policy, economic and technological co-operation between West and East. They must not become an obstacle to a far-sighted policy.
East and West have opted for the path of co-operation. That is a source of hope for the nations of the world - not only the nations of Europe, The vision of a peaceful order in Europe, from the Atlantic to the Urals - as the West proposed in the Harmel report as early as 1967, and as recurs in General Secretary Gorbachev's concept of the common European house - is opening up. The bold reforms in the Soviet Union, in Hungary and in Poland point in that direction.
We agree with our Western friends that the reform processes in Central and Eastern Europe are in the interests of all Europe and of the world. They deserve our support, not least through common, co-ordinated action, through a plan of solidarity for Europe. This process of reform in Central and Eastern Europe is not a case of one side's opinion being adopted by the other; it is a process of self-reflection on the common foundations of European culture and European history, to which all European nations have made great contributions. The reforms have become irreversible because man's yearning for more freedom is irreversible, but the developments are not immune to standstills, or even setbacks. In the long run, however, no country can evade this development. Anyone who hopes that the reforms will fail will be overtaken by the development.
In the West, too, nobody should underestimate the new possibilities; instead, people should make resolute use of them for the benefit of all Europe. History tends not to repeat the opportunities it offers. I appeal to the countries of 
Europe not to let this historic juncture slip by. We Western democracies offer stable-framework conditions for this reform process. Statesmanly foresight and statesmanly responsibility are required now on all sides. Nobody can want others to be destabilized. The Federal Republic of Germany regards a peaceful order in Europe as the framework also for the goal defined in the Letter on German Unity: "to work for a state of peace in Europe in which the German nation will recover its unity in free self-determination". We want to attain this goal while fully observing the treaties that we have signed. That can be achieved only together with all other States in Europe - not against them. Nobody in Europe has cause to fear our policy. Our policy is linked to the destiny of the entire continent. It is a European peace policy. This precludes any national solo efforts. We consider it our task to work for a pan-European peaceful order from which no country may be excluded or nay exclude itself, our foreign policy, in accordance with the dictates of our Constitution, rejects any kind of power politics. It is a policy of responsibility, it is determined by the fundamental values of our Constitution, it is based on unconditional fidelity to treaties.
The Federal Republic of Germany, as a country situated in the heart of Europe, brings all its weight to bear for the purpose of co-operation, understanding and disarmament conducive to a better Europe. This includes cooperation with the German Democratic Republic. The two German States are aware of their responsibility for peace in Europe. This responsibility weighs more heavily than do those things that divide us. On the basis of this common responsibility,  the two German States have already made substantial contributions towards detente and disarmament in Europe. In particular, the people in our States have benefited from this. In these endeavours we act on the foundation of the basic Treaty with the German Democratic Republic and are guided by the Joint declarations issued by Chancellor Kohl and General Secretary Honecker on 12 March 1965 and 8 September 1,87. New and closer forms of co-operation are needed in many fields - economic and technological, scientific and cultural, transport and protection of the environment.
The two German states - each in its own fashion - must contribute towards overcoming the things that separate Europeans from each other. They must face the new developments occurring in the whole of Europe and work for their success. The Federal Republic of Germany wholeheartedly supports the process of European unification within the European Community, as well as the efforts of European
countries aimed at reform. The German Democratic Republic, under its own conditions, can contribute, through reforms, towards greater openness in Europe. just as the Soviet Union, Poland and Hungary are doing already. We have been deeply moved as we have witnessed, in recent weeks, the fate of young people who are sorrowfully leaving their home and familiar borrowings. Nobody can want such a development. A policy of reform would open up new prospects for the people of the German Democratic Republic, as in other Central and Eastern European countries. These would encourage the people to stay where they grew up and where they are at home. Today, East and West no longer discuss only the problems that have accused between them since the War. They Jointly focus their attention also on those tasks of the future which, as is stated in the Joint German-Soviet Declaration of June 1989, can be mastered only through concerted action by all states and  peoples. The Moscow Treaty continues to form the foundation of the relationship between our two countries. The German-Soviet Declaration underscores the importance of German-Soviet relations for the whole of Europe. This calls for new thinking by everyone and for everyone.
That declaration defined goals to which we have long been committed along with our Western partners-, the preservation and shaping of peace, the settlement of existing conflicts, the right of nations to self-determination, the precedence of international law in politics, international co-operation in the economic, scientific and technological fields, the results of which should benefit all mankind, the preservation of the natural environment and the overcoming of hunger and poverty in the world, and the combating of new threats such as epidemics and international terrorism. 
A peaceful world of free people subject only to the rule of law and whose dignity is no longer impaired by hunger and poverty: that is seen as the true goal of politics. In that way, the design of a peaceful order for all Europe, the architecture of a pan-European house, is becoming clearly visible. Through arms control and disarmament we want to reduce the military elements of the East-West relationship. We want to demilitarise East-West relations, just as international relations must be demilitarized. We want to create an increasing number of co-operative security structures. We welcome and support the efforts of the United states and the Soviet Union to achieve co-operation marked by increasing mutual trust.
An entire continent is seriously committed to agreed and controlled disarmament. The Treaty on intermediate-range nuclear forces - the INF Treaty - was an important step towards that end. The two sides accept the principle that whoever has more weapons must disarm more. The aim is to ensure that the armed forces of the two sides have the capability of defence only and not of attack, especially surprise attack and large-scale offensive action. Ever more co-operative security structures will emerge, thus providing additional guarantees of security. The negotiations in Vienna on conventional stability and confidence-building measures, as well as the global prohibition of chemical weapons, will lend a new quality to those security structures. The meetings between Secretary of State Baker and Foreign Minister Shevardnadze have provided further signs of hope. In Vienna, Western proposals have created the conditions for far-reaching conventional disarmament. Given good will on the part of all concerned, an initial agreement could be achieved as early as 1990.
We strongly support the United States-Soviet negotiations in Geneva on nuclear and space weapons. By reducing their nuclear weapons, the nuclear Powers are living up to their responsibility towards the international community. The need for all countries to accede to the non-proliferation Treaty is becoming all the more urgent.
The negotiations on a comprehensive, global and verifiable ban on chemical weapons must finally be completed. Only in that way can the spread of those barbaric weapons be prevented. President Bush's declaration here at the United Nations that his country is ready to destroy over 80 per cent of its existing chemical weapons stocks even before the conclusion of a chemical weapons convention, provided that the Soviet Union reduces its chemical weapons to the same level, is unprecedented in the history of disarmament negotiations. The Federal Republic of Germany has constantly striven for the successful completion of the Geneva negotiations. President Bush's remarks concerning verification of compliance with a future chemical weapons convention have a significance that goes far beyond the scope of disarmament negotiations. Openness is becoming a guiding principle in dealings between countries. In fact, every step towards a more open world is a step towards the new world we seek.
The recent Canberra Conference made an important contribution in support of the Geneva negotiations. All producers are called upon to control trade in chemical substances and facilities that are suitable also for the manufacture of chemical weapons. The Federal Republic of Germany has considerably tightened its own control laws; as acknowledged in the final declaration of the Canberra Conference, it has thus made an advance contribution to the implementation of a future chemical weapons convention.
Disarmament is a task not for the industrial nations alone. The developing countries spend $200 billion a year for military purposes. That is four times the official development assistance they receive. Moreover, those resources are unavailable for their development. Regional theatres of conflict are exacerbated by the unbridled trade in arms. The arms trade must become more transparent to the international public. Such transparency forces both the importers and the exporters to account for and justify their actions, which itself has a moderating effect. The wholly disproportionate level of arms in all parts of the world makes disarmament a global task which must be dealt with by the United Nations.
A country's attitude towards disarmament is the most reliable measure of how far it is prepared to abandon old thinking. A State's attitude towards human rights is the most reliable measure of its stance on the inalienable dignity of each individual. A peaceful order in Europe - a peaceful order in the world - can rest only on the universal application of human rights and on the right of nations to self-determination. The future Europe is thus to be a large heterogeneous area based throughout on the rule of law.
To us, respect for human rights is the indispensable basis for any policy. In our view, there is still an urgent need to appoint a United Nations high commissioner for human rights and set up an international court of human rights. We ask that our initiative on abolishing capital punishment be supported also by those countries which, frequently for religious reasons, want to retain such punishment. The form of optional protocol we have chosen leaves the door open to those States that are not yet able to decide in favour of signing it. International terrorism world wide and international drug crimes constitute aggression against human dignity and against mankind. They threaten every political and social order. In future, countries will have to be measured by their efforts in this fight. Anyone who provides refuge for terrorists or spares those who commit drug crimes is placing himself outside the community of nations. The drug problem, that scourge of mankind, has become a global challenge.
This demands resolute co-operation by all countries. The common fight against illicit drug trafficking must be stepped up. Co-operation among all countries in combating cross-border illicit drug trafficking must be intensified. The social causes of drug production must be eliminated in the relevant countries through common efforts, and the social causes of drug dependence in the consumer countries must be eliminated as well.
We shall survive the third millennium only if all countries - large and small, weak and strong alike - unconditionally make international law the yardstick of their political actions. We must overcome force, both within and between States. The decade ahead of us must be a decade of pacifying regional theatres of conflict. A historic opportunity is emerging for the Central American peace process. All Governments interested in the fate of Central America have in the meantime fully endorsed the Esquipulas peace agreement. The Government of the Federal Republic of Germany supports the United Nations contribution to that process.
Namibia, the last colony in Africa, will gain independence in a few months' time. The Western Contact Group, to which we belonged, initiated this process and participated substantially in shaping it. We are convinced that the Secretary-General of the United Nations and his special representative will bring the peace process in Namibia to a good conclusion. In so doing, they have the full confidence and support of the Government of the Federal Republic of Germany. Our participation in the United Nations Transition Assistance Group (UNTAG) reflects this, we all hope that an independent Namibia that espouses democracy, pluralism and human rights will send signals to the Republic of South Africa that cannot be ignored. Apartheid is inimical to human rights. It cannot be reformed. It must be eliminated. We call upon the South African Government to terminate the state of emergency, to release all political detainees, Nelson Mandela in the first place, and to admit the opposition. That must pave the way for negotiations involving all the country's political forces for the purpose of developing a just constitutional order. we shall do "whatever is possible to help bring about round-table negotiations.
In the Middle East the objective continues to be a peaceful settlement that guarantees the right of all States in the region, including Israel, to live within secure and recognized boundaries and that enables the Palestinian people finally to exercise its right to self-determination. During the past few months there has been some movement in the Middle East conflict: the Israeli plan for elections in the occupied territories and President Mubarak's proposal to open up prospects for talks between Israel and the Palestinians.
The suffering of the Lebanese nation must be ended through a political solution. The cease-fire brought about by the Arab League's Committee of Three is an encouraging signal. We support all suitable efforts aimed at national reconciliation in Lebanon and the restoration of the country's full sovereignty, territorial integrity and independence.
In view of the dangers constantly generated by regional conflicts, a far-reaching improvement of the United Nations instruments for coping with those conflicts is needed. The Declaration on the prevention of conflicts, which we helped to draft in the Special Committee on the United Nations Charter and which was unanimously adopted at the forty-third session of the General Assembly, is a step towards that end. We have launched a new initiative designed to facilitate early and comprehensive fact-finding by the United Nations, particularly by the Secretary-General. The efforts of the United Nations and the Secretary-General to resolve conflicts must not fail for want of money.
Underdevelopment in large parts of the world is one of the global challenges of our time. People in all countries are entitled to a life that is worth living. Industrial and developing countries must collaborate to achieve economic development and social justice. The debt crisis can only be resolved through joint action by everyone concerned: the debtor and creditor countries, the Governments and the international financial institutions, as well as the private banks. All creditor countries are now, as before, called upon to frame their national regulations in such a way as to encourage participation by banks in debt relief. That is already the case in our country, without considerable funds from private banks the developing countries will not return to the path of growth.
The initiative of United States Secretary of the Treasury Brady is an important step in solving the debt crisis. At the forefront of the intensified debt strategy is the reduction of debts and interest. Fresh money must be made available. The rescheduling agreements with Mexico and the Philippines are major landmarks in the efforts to solve the debt crisis. The debts of the least-developed countries must be cancelled-, the Government of the Federal Republic of Germany has already done so. For years now it has been providing development aid to those countries exclusively in the form of grants.
Many developing countries are carrying out radical and painful reforms in order to reshape their economic structures. They are thereby making a substantial contribution towards the stability of the world economy. These reforms should restore the confidence of domestic and foreign investors.
The prosperity of all countries can be increased most effectively through the free exchange of goods and services. That is why it is so important to make the Uruguay Round a full success. That still calls for considerable exertions and concessions, not least in areas that are sensitive for the industrial nations. All countries must resist the temptations of protectionism. The weakest are always hardest hit by the consequences of protectionism. The basic principles of the new thinking - openness instead of isolation, co-operation instead of confrontation - must also apply to international trade. The Belgrade conference of the Non-Aligned Movement reaffirms this new thinking and reflects the growing awareness of global interdependence.
Today it is a question of reconciling economic and ecological factors. People are increasingly resisting the destruction of the natural sources of life. There is no nation that is not affected, no nation that does not bear responsibility. Global warming, destruction of the ozone layer, desertification, contamination of soil, air and water through pollutants and waste and forest depletion all threaten life on our earth. We have but this one Earth, and it has been entrusted to us. It must remain habitable for all future generations as well. 
Mankind's duty to preserve peace includes making peace with nature. The first steps have been taken with the Vienna Convention and the Montreal Protocol, the Convention on hazardous waste and the Convention to combat marine pollution. Those Conventions must now be applied worldwide. They must constantly be supplemented and improved until all known pollutants are covered. The World Climate Convention and measures to save the forests must be vigorously promoted. Protection of tropical rain forests is also a matter for the United Nations. The Organization must pool and co-ordinate the efforts of the international community in the field of environmental protection. Binding limits and levels must be fixed, and agreed deadlines must be met. The Government of the Federal Republic of Germany will do its utmost to support all environmental activities of the United Nations, especially the United Nations conference on the environment which this General Assembly is to decide on at this session. This applies also to the international decade for the prevention of natural disasters. The Federal Government has made substantial efforts to protect natural resources. It will contribute to the work of the United Nations the experience of a country that has a strong environmental awareness, high environmental protection standards and advanced scientific and technological know-how.
The industrial nations must make a special contribution through the transfer of ecologically sound technology and through financial support for environmental projects in the developing countries. We must increase the responsibility of the United Nations for environmental matters and develop further its relevant organs, especially the United Nations Environment Programme (UNEP), widen their powers and, in particular, provide them with more funds.
The nations will achieve a new spirit of coexistence only if they acknowledge and respect each other's cultural achievements and characteristics. The awareness of mutual dependence in questions concerning our survival must be accompanied by unconditional respect for the dignity and achievements of every nation. The worldwide cultural dialogue should preserve the cultural identity of all nations. This calls for exchange on equal terms through mutual give-and-take.
The prestige of the United Nations increases with the new spirit of coexistence and the awareness of the need for a global domestic policy. This is not least a consequence of the growing understanding between West and East. The turn of the tide in international relations will also enable the United Nations to play the role its founders intended it to have, after the terrible experiences of the Second World War.
We can no longer afford confrontation and national egoism, as our extinction would be the penalty. The United Nations must evolve into a universal community of States and peoples in which everyone can express his views freely and openly, in which the rights of the stronger do not prevail. To all individuals and nations, the United Nations is already a symbol of a new international order founded on human rights and self-determination, on dialogue and co-operation. We are called upon to create peace between individuals, between nations. We are called upon to create peace between man and nature. Inalienable human rights and the right of nations to self-determination must form the bedrock of our actions.
